            Case 1:18-cv-00798-AJ Document 28 Filed 08/21/20 Page 1 of 2


                              UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW HAMPSHIRE

PAMELA BOND,

       Plaintiff

v.                                                    Civil Case No. 1:18-cv-00798-AJ

SIG SAUER, Inc.,

       Defendant


     DEFENDANT’S ASSENTED-TO MOTION TO EXTEND THE DEADLINE TO FILE
     STIPULATION OF DISMISSAL FROM AUGUST 24, 2020 TO SEPTEMBER 7, 2020

        Defendant Sig Sauer, Inc., by and through counsel, Jackson Lewis, P.C., respectfully moves

the Court to extend the deadline for filing the stipulation of dismissal by two weeks from August

24, 2020 to September 7, 2020. In support of this motion, Defendant states as follows:

       1.     On July 24, 2020, this Court ordered that counsel shall complete settlement

within thirty days and set the deadline for filing a stipulation of dismissal by August 24, 2020.

       2.     Defendant requires additional time to issue the settlement checks before filing their

stipulation of dismissal.

       3.     Defendant therefore requests an additional two-week extension of the parties’ deadline

to September 7, 2020.


       WHEREFORE, Defendant respectfully requests that this Honorable Court:

       A. Grant this motion and extend the deadline to file a stipulation of dismissal from

August 24, 2020 to September 7, 2020; and

       B. Grant such other and further relief as is just and equitable.
               Case 1:18-cv-00798-AJ Document 28 Filed 08/21/20 Page 2 of 2




                                 CONCURRENCE STATEMENT, LR 7.1(c)

         Attorney Megan Douglass, counsel for Plaintiff, has been contacted and concurs to the relief

sought in this motion.

                                     MEMO STATEMENT, LR 7.1(a)(2)

         No Memorandum of Law accompanies this motion due to the discretionary nature of the

relief requested herein.


                                           Respectfully Submitted,
                                           SIG SAUER, INC.,
                                           By its attorneys,
                                           JACKSON LEWIS P.C.,

Date: August 21, 2020                      By:    /s/Martha Van Oot
                                                  Martha Van Oot, NHBA #963
                                                  100 International Drive, Suite 363
                                                  Portsmouth, NH 03801
                                                  603.559.2700
                                                  martha.vanoot@jacksonlewis.com



                                         Certificate of Service

         I hereby certify that the foregoing was this day served via ECF on all counsel of record.



Date: August 21, 2020                             /s/Martha Van Oot
                                                  Martha Van Oot

4849-8879-5848, v. 1




                                                   2
